IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael Vann,                                     :
                               Petitioner         :
                                                  :
                       v.                         :   No. 1067 C.D. 2017
                                                  :   Submitted: February 16, 2018
Pennsylvania Board of Probation                   :
and Parole,                                       :
                        Respondent                :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                  FILED: April 10, 2018


       Michael Vann (Vann) petitions for review of the Decisions of the
Pennsylvania Board of Probation and Parole (Board), mailed July 19, 2017, and July
20, 2017, which denied his administrative appeal of a Board order recommitting him
to serve 6 months of backtime1 as a technical parole violator (TPV) and 12 months
of backtime as a convicted parole violator (CPV), concurrently, and recalculating
his maximum sentence date to February 15, 2019.2 Vann contends that the Board

       1
          “Backtime is the remaining part of a pre-existing judicially imposed sentence that a parole
violator is directed to serve before again being eligible to apply for reparole on that particular
sentence.” Snyder v. Pa. Bd. of Prob. and Parole, 701 A.2d 635, 636 n.1 (Pa. Cmwlth. 1997).
        2
          Although Vann challenges two decisions of the Board, he filed only one petition for
review. While we discourage the filing of a single petition for review when challenging more than
one decision of the Board, under the circumstances of this case, where the issue raised in the
erred in not giving him the appropriate amount of credit toward his original sentence.
After review, we affirm.


I.     Background
       On June 20, 2011, upon Vann’s conviction for robbery in violation of Section
3701(a)(1)(v) of the Crimes Code, 18 Pa. C.S. § 3701(a)(1)(v), Vann was sentenced
to a term of imprisonment of between 18 months and 5 years. (2016 Sentence Status
Summary, Certified Record (C.R.) at 1.) The original sentence minimum and
maximum dates were April 6, 2012, and October 6, 2015, respectively. (Id.) On
December 20, 2012, the Board paroled Vann from State Correctional Institution
(SCI)-Greensburg, and, on January 16, 2013, Vann was released from custody.
       On February 12, 2014, Vann was arrested and charged with, inter alia,
violating Section 13(a)(30) of The Controlled Substance, Drug, Device, and
Cosmetic Act (Drug Act), 35 P.S. § 780-113(a)(30).3 The same day, the Board
issued a Warrant to Commit and Detain Vann.                   The charges, however, were
subsequently withdrawn, and, on April 29, 2014, Vann’s parole was continued.
       On February 2, 2015, the Pottstown Borough Police Department arrested
Vann. He was charged, inter alia, with possession with intent to deliver in violation
of Section 13(a)(30) of the Drug Act under Montgomery County Court of Common
Pleas (common pleas) docket number CP-46-CR-0002363-2015 (Montgomery
County Case No. 2363-2015). Vann was detained in the Montgomery County

decision mailed July 19, 2017, is identical or nearly identical to that contained in the decision
mailed July 20, 2017, the Board has not objected to the appeal, the period for appealing has
expired, and the interests of judicial economy would be promoted by considering the Board’s
decisions together, we exercise our discretion to consider the Board’s decisions together. K.H. v.
J.R., 826 A.2d 863, 870 (Pa. 2003); Van Duser v. Unemployment Comp. Bd. of Review, 642 A.2d
544, 548 n.5 (Pa. Cmwlth. 1994).
        3
          Act of April 14, 1972, P.L. 233, as amended.


                                                2
Prison. On that same date, the Board issued a Warrant to Commit and Detain. (C.R
at 63.) Common pleas set bail at $25,000, which Vann was unable to post. On
March 25, 2015, common pleas modified bail to $100.
      On March 28, 2015, the Board provided Vann a Notice of Charges and
Hearing, charging him with violating condition number one of his parole – leaving
the district without the permission of parole supervision staff. Vann waived his right
to counsel, and a violation hearing was held. On April 22, 2015, the Board
recommitted Vann as a TPV to serve six months of backtime for violating condition
number one of his parole. (Board Decision, mailed May 1, 2015, C.R. at 105.)
      On October 2, 2015, Vann posted bail in Montgomery County Case No. 2363-
2015. However, Vann remained detained on the Board’s Warrant until October 6,
2015, the expiration date of Vann’s original maximum sentence, when he was
released from confinement.4 (Vann’s Br. at 9; Board’s Br. at 4.) On October 28,
2015, the Board declared Vann delinquent for control purposes.
      On April 20, 2016, Vann pleaded guilty in Montgomery County Case No.
2363-2015 to possession with intent to deliver, in violation of Section 13(a)(30) of
the Drug Act, and obstructing administration of law or other governmental function,
in violation of Section 5101 of the Crimes Code, 18 Pa. C.S. § 5101. (Criminal
Docket, C.R. at 83; Sentencing Order, C.R. at 126.) On that same date, common
pleas sentenced Vann to a term of imprisonment of 3 to 23 months in the
Montgomery County Correctional Facility (County Sentence), and credited him with
3 months, from February 2, 2015, to May 2, 2015, for time served. (Sentencing
Order, C.R. at 127.)




      4
          Vann then “reported to his probation officer from the street.” (Vann’s Br. at 9.)


                                                 3
       On May 6, 2016, the Board provided Vann a Notice of Charges and Hearing
to revoke his parole based on his new criminal convictions. On May 18, 2016, a
hearing was held during which Vann was represented by counsel. During the
hearing, common pleas’ April 20, 2016 sentencing order was admitted into evidence,
and Vann acknowledged his convictions.
       On July 15, 2016, (mailed on July 29, 2016) the Board recommitted Vann as
a CPV for 12 months, when available, pending parole or completion of his County
Sentence.5 (Board Decision, July 29, 2016, C.R. at 142.) The Board directed that
the 12 months of recommitment time imposed on Vann as a CPV run concurrent to
his 6 months of recommitment time as a TPV. As a result of Vann’s recommitment,
his maximum sentence date was changed from October 6, 2015, to February 15,
2019. (Order to Recommit, C.R. at 145.) In the Board’s Order to Recommit, the
Board explained its determination of Vann’s new maximum sentence release date
for his original sentence as follows. Vann was paroled on his original sentence on
January 16, 2013. His original sentence maximum date was October 6, 2015, or a
difference of 993 days. The Board provided Vann with four days of credit, for the
time between October 2, 2015, and October 6, 2015, when Vann was held solely on
the Board’s Warrant. The Board also provided Vann with 77 days of credit for the
time between February 12, 2014, and April 30, 2014, when Vann was confined on
the charges that were ultimately withdrawn. Subtracting 81 days of credit from the
993 days Vann owed, left him with 912 days owed on his original sentence. (Id.)
The Board used August 17, 2016, the date the Board claimed Vann was paroled from
his County Sentence, as the custody for return date. Adding 912 days to August 17,


       5
           The Board’s decision mistakenly refers to Vann’s “Philadelphia County Sentence.” (C.R.
at 142.)


                                                 4
2016, results in Vann’s original maximum sentence date being February 15, 2019.
(Id.)
        Vann filed an Administrative Remedies Form, challenging the Board’s refusal
to credit him against his original sentence with time accrued from April 23, 2016,
until August 17, 2016. Vann argued that he was paroled from his County Sentence
on April 23, 2016, pointing to an order dated September 7, 2016, in which common
pleas stated that it had “resolved” Vann’s motions to correct the April 20, 2016
sentencing order and for parole by common pleas’ “order dated August 17, 2016,
which amended [Vann’s] sentencing order to reflect an effective parole date of April
22, 2016.”6 (Common Pleas’ Order, Sept. 7, 2016, C.R. at 160.) Vann argued that
the Board also erred in denying him credit for time spent at liberty on parole between
January 17, 2013, and February 1, 2015.
        In a determination mailed on July 20, 2017, the Board explained that Vann
was incarcerated and serving the County Sentence from April 20, 2016, to August
17, 2016, and, thus, he was not entitled to credit for that time period. (Board
Decision, mailed July 20, 2017, C.R. at 162.) The Board noted that Vann was not
entitled to any credit on his original sentence prior to August 17, 2016,7 because
retroactive parole is not applicable to a CPV. (Id. (citing Bailey v. Pa. Bd. of Prob.
and Parole, 591 A.2d 778 (Pa. Cmwlth. 1991)).) Nor was Vann entitled to credit
for time spent at liberty on parole. The Board acknowledged that it had not provided
a reason for denying Vann credit for time spent at liberty on parole. The Board
issued a separate decision stating that such a credit was denied in the Board’s
discretion because of Vann’s “prior history of supervision failures,” as well as
“unresolved drug and alcohol issues.” (Board Decision, mailed July 19, 2017, C.R.

        6
            Common pleas’ August 17, 2016 order is not contained within the record.
        7
            The Board mistakenly referenced August 17, 2017.


                                                 5
at 163.) Therefore, the Board affirmed its determination that Vann’s maximum
sentence date is February 15, 2019.

II.    Discussion
       A.      Retroactive Parole8
       On appeal,9 Vann argues that he was entitled to a credit against his original
sentence for time served between April 20, 2016, and August 17, 2016.10 Vann notes
that by the time he was sentenced to the County Sentence on April 20, 2016, he had
served eight months in pretrial detention, from February 2, 2015, until he posted bail
on October 2, 2015, which is more than the minimum of three months’ incarceration
that was imposed at the time of sentencing, making him eligible to be paroled as of
April 20, 2016. The only interpretation of common pleas’ April 20, 2016 sentencing
order, Vann argues, is that he was to be paroled on that date. The August 17, 2016
order common pleas subsequently issued merely clarified that this was common
pleas’ intent. Common pleas was not attempting to change its sentencing order, as
was the case in Bailey. Vann further notes that on April 28, 2016, his parole agent
returned him to state custody at SCI-Graterford, which is where Vann has remained.
(Vann’s Br. at 16 (citing C.R. at 147, Pa. Department of Corrections (DOC) Moves
Report).)




       8
          Although Vann has presented his arguments into two point headings, we have split them
into three headings for clarity.
        9
          On appeal from a recommitment order of the Board, our standard of review is limited to
determining whether the Board’s adjudication is supported by substantial evidence, whether the
Board committed an error of law, or whether the Board violated the parolee’s constitutional rights.
Palmer v. Pa. Bd. of Prob. and Parole, 134 A.3d 160, 164 n.2 (Pa. Cmwlth. 2016).
        10
           Vann inconsistently argues as to whether the credit he claims he is owed should begin
on April 20, or April 22, 2016.


                                                6
       The Board responds that, in effect, Vann is seeking a credit based on a grant
of retroactive parole.        The Board asserts that common pleas’ April 20, 2016
sentencing order was silent as to when Vann was to be paroled from his County
Sentence. On August 17, 2016, common pleas issued an order granting Vann parole
from his County Sentence and, as a result, the Board deemed Vann eligible to begin
serving the backtime on his original sentence as of that date. (Board’s Br. at 14
(citing Criminal Docket, C.R. at 90).) On September 7, 2016, common pleas
attempted to amend its August 17, 2016 order granting Vann parole with an effective
date of April 22, 2016. Common pleas, the Board argues, was clearly attempting to
parole Vann from his County Sentence retroactively. The Board, as this Court held
in Bailey, is not required to recognize retroactive parole dates.
       We note that since Vann was on parole from a state sentence at the time
common pleas imposed the County Sentence, Section 6138(a)(5) of the Prisons and
Parole Code, 61 Pa. C.S. § 6138(a)(5),11 required that his County Sentence be served
first. Consequently, Vann could not commence service of his backtime on his
original sentence until he completed his County Sentence or was paroled therefrom.


       11
            Section 6138(a)(5) provides as follows:

       (5) If a new sentence is imposed on the parolee, the service of the balance of the
       term originally imposed by a Pennsylvania court shall precede the commencement
       of the new term imposed in the following cases:
          (i) If a person is paroled from a State correctional institution and the new
          sentence imposed on the person is to be served in the State correctional
          institution.
          (ii) If a person is paroled from a county prison and the new sentence imposed
          upon him is to be served in the same county prison.
          (iii) In all other cases, the service of the new term for the latter crime shall
          precede commencement of the balance of the term originally imposed.

61 Pa. C.S. § 6138(a)(5).


                                                 7
Vann argues that he was paroled on April 22, 2016, while the Board maintains Vann
was paroled on August 17, 2016. We conclude that the April 20, 2016 sentencing
order is silent as to when Vann paroled and, therefore, the Board correctly concluded
that Vann was paroled as of August 17, 2016.
       The Sentencing Code contemplates that an inmate seeking parole from a
county sentence follow certain procedures. Section 9776(b) of the Sentencing Code,
42 Pa. C.S. § 9776(b), requires an inmate seeking parole from a county sentence to
file a “petition verified by the oath of the inmate or by the inmate’s representative
and presented and filed in the court in which the inmate was convicted.” Once the
petition is presented to the court, “the court shall fix a day for the hearing,” 42 Pa.
C.S. § 9776(c), although the sentencing hearing can serve as the hearing required by
Section 9776(c), Patrick v. Pennsylvania Board of Probation and Parole, 532 A.2d
487, 490 n.5 (Pa. Cmwlth. 1987).12 Thereafter, “the court shall make such order as
it may deem just and proper.” 42 Pa. C.S. § 9776(d).
       In Presley v. Pennsylvania Board of Probation and Parole, 748 A.2d 791 (Pa.
Cmwlth. 2000), the petitioner was on reparole when he was arrested on new criminal
charges. Id. at 792. Petitioner was convicted of the new charges and, on January
15, 1997, was sentenced to serve a term of imprisonment of 9 to 18 months. Id.
Subsequently, petitioner’s parole was revoked, and he was recommitted as a TPV
and CPV to serve 30 months of backtime on his original sentence. Id. On November
25, 1997, the sentencing judge revised her January 15, 1997 sentencing order to
indicate that it was “in error” and should have read “[t]ime in (9/6/95-2/21/96) to


       12
         Patrick involved the application of Section 14 of what was commonly known as the
Parole Act, Act of June 19, 1911, P.L. 1059, as amended, formerly 61 P.S. § 314, repealed by the
Act of August 11, 2009, P.L. 147. Section 9776 similarly tracks the language of Section 14.



                                               8
eighteen (18) months,” meaning, according to a letter the sentencing judge wrote
nearly a year later to petitioner’s parole agent, that petitioner was paroled as of
January 15, 1997. Id. at 792-93. The sentencing judge explained that the phrase
“time served . . . literally has the effect of an immediate parole,” and that the sentence
was crafted so that the petitioner might begin to serve his state sentence immediately.
Id. at 793. Based on the foregoing, petitioner claimed that he was paroled as of
January 15, 1997, and he should be given a credit on his original sentence for the
time he spent incarcerated from that date until the date his new sentence expired.
This Court disagreed. We noted that in the record there was no verified petition for
parole filed on the petitioner’s behalf, nor was there a specific order disposing of a
request for parole. Id. at 793-94. The January 15, 1997 sentencing order, we
highlighted, did not state that petitioner “was paroled upon completion of the
minimum term of time served.” Id. at 794. Since there was no “specific language
granting a parole, the court’s sentencing order [could not] be construed as an order
granting parole.” Id.13

       13
           We reached the same conclusion in Price v. Department of Corrections (Pa. Cmwlth.,
No. 3 M.D. 2008, filed July 9, 2008), which is cited for its persuasive value in accordance with
Section 414(a) of the Commonwealth Court’s Internal Operating Procedures. 210 Pa. Code §
69.414(a). In Price, the petitioner was on parole from a state sentence when he was arrested. He
posted bail and was transferred to a state facility where he was held on a state parole detainer
warrant. On October 31, 1991, common pleas sentenced petitioner to 10½ to 23 months in county
prison with credit for time served. The following day, November 1, 1991, he was returned to the
same state facility where he remained until May 22, 1992, when he was transferred to a county
prison to serve his county sentence. On June 1, 1992, common pleas issued an order paroling
petitioner from the county sentence, and petitioner was returned to the state facility on June 3,
1992. On June 23, 1992, common pleas issued an order stating that petitioner was paroled as of
October 31, 1991. Thus, petitioner claimed that from November 1, 1991, to June 1, 1992, he was
in state custody serving backtime on his original state sentence. We disagreed. We noted that
common pleas’ sentencing order did not order immediate parole, and that “[a]n order sentencing a
defendant to a minimum term with credit for time served cannot have the effect of immediate
parole unless a specific order granting parole has been entered.” Price, slip op. at 6. Therefore,



                                                9
        Here, as in Presley, the April 20, 2016 sentencing order is “silent” as to when
Vann would be paroled from his County Sentence. (Board’s Br. at 13.) The fact
that Vann had served more than the minimum of his sentence of 3 to 23 months at
the time he was sentenced does not alter our analysis. Eligibility for parole does not
equate with actually being paroled. See Presley, 748 A.2d at 794 (noting that
prisoners “have no absolute right to be paroled upon the expiration of [their]
minimum term of the sentence[,]” as “[t]he minimum sentence only establishes an
eligibility date for a parole.”) There is also no indication in the record that Vann
petitioned for parole prior to being sentenced on April 20, 2016.14 Therefore, we
must conclude that Vann was not paroled as of April 22, 2016, but on August 17,
2016. Common pleas’ September 7, 2016 order indicating that, by its August 17,
2016 order, it had “amended [Vann’s] sentencing order to reflect an effective parole
date of April 22, 2016” was an impermissible attempt to grant retroactive parole,
contrary to our holding in Bailey. (Common Pleas’ Order, Sept. 7, 2016, C.R. at
160.)
        In Bailey, this Court held that the courts of common pleas have no authority
to grant parole retroactively. There, the petitioner, while on parole from a state
sentence of 1½ to 7 years of imprisonment, was arrested and charged with new
criminal charges. Bailey, 591 A.2d at 779-80. Petitioner was unable to make bail
and, thus, following his arrest, remained jailed on the new charges. Id. at 780. On


since “[a] sentencing judge may not enter an order modifying an earlier grant of county parole to
make parole retroactive to the date of sentencing,” we concluded that petitioner failed to state a
claim entitling him to credit against his state sentence. Id., slip op. at 7 (citing Bailey, 591 A.2d at
778).
        14
           The record does, however, indicate that Vann moved, pro se, to modify/correct the
sentencing order on August 11, 2016, while his attorney moved for parole on August 22, 2016.
(Criminal Docket, C.R. at 89-90.)



                                                  10
December 13, 1988, petitioner pled guilty and was sentenced to 11½ to 23 months
of incarceration. Id. While the charges were pending, the Board ordered petitioner
recommitted as a TPV to serve 6 months of backtime and, then, upon his conviction,
ordered him recommitted to serve an additional 18 months of backtime as a CPV,
for a total of 24 months. Id. On July 18, 1989, the sentencing judge paroled
petitioner from his county sentence, after having served 13 months of imprisonment.
The Board determined petitioner became available to start serving backtime as of
that date, making his reparole date from his state sentence July 18, 1991, that is, 24
months from July 18, 1989. Id. Petitioner, however, claimed that his parole from
his county sentence occurred on January 18, 1989, based on a June or July 1990
order the sentencing judge issued retroactively granting parole as of January 18,
1989. Id. at 780. The Board refused to change petitioner’s reparole date of July 18,
1991, concluding that the sentencing judge had no authority to grant retroactive
parole. Id. This Court agreed, concluding that common pleas “through the use of
retroactive parole, may not do indirectly what it is powerless to do directly; namely,
make a portion of Petitioner’s Board imposed backtime run concurrently with a
newly imposed county sentence.” Id. at 781.
       Contrary to Vann’s contentions, Bailey controls here. In effect, common pleas
granted Vann retroactive parole but, as Bailey teaches, common pleas lacked the
authority to do so. Accordingly, the Board properly denied Vann a credit on his
original sentence from the time the County Sentence was imposed, on April 20,
2016, until the date common pleas paroled Vann from his County Sentence, on
August 17, 2016.15

       15
         Attached to Vann’s Petition for Review is his Motion to Modify/Correct Sentencing
Order. In that motion, Vann, acting pro se, states that common pleas decided at the sentencing



                                             11
       B.     Recalculation of Vann’s Maximum Sentence Date
       Vann argues that he is entitled to a credit against his CPV recommitment from
October 2, 2015, the date he posted bail in Montgomery County Case No. 2363-
2015. Vann notes that on April 22, 2015, the Board recommitted him as a TPV to
serve 6 months of backtime. Thus, as of October 2, 2015, he was available to begin
serving his TPV backtime, the service of which he could have received a credit
against his CPV recommitment time. (Vann’s Br. at 26 (citing Rivenbark v. Pa. Bd.
of Prob. and Parole, 501 A.2d 1110 (Pa. 1985).)
       The Board counters that it correctly recalculated Vann’s maximum sentence
date. After Vann posted bail on October 2, 2015, he was being detained on the
Board’s Warrant until October 6, 2015, when the maximum release date on his
original sentence expired. As a result, the Board continues, its detainer was lifted,
and Vann became delinquent for control purposes. Accordingly, Vann was entitled
to only four days of credit between October 2, 2015, and October 6, 2015. Vann did
not become available to serve his original sentence until after he was paroled from
his County Sentence on August 17, 2016.
       Here, Vann has failed to show that the Board erred in its calculation of his
maximum sentence date. Vann was given four days of credit for the time he spent
incarcerated solely on the Board’s detainer, that is, from October 2, 2015, when
Vann posted bail in Montgomery County Case No. 2363-2015, to October 6, 2015,
the maximum release date under Vann’s original sentence. Thereafter, as Vann
concedes, (Vann’s Br. at 9), he was at liberty until April 20, 2016, when common


hearing that the minimum sentence had been served and ordered immediate parole. For support,
Vann cited in his Motion to Modify the notes of testimony from the sentencing hearing. The notes
of testimony, however, are not contained in this record.


                                              12
pleas imposed the County Sentence. Since Vann was not incarcerated at all between
October 7, 2015, and April 19, 2016, he was not entitled to any credit. See Soto v.
Pa. Bd. of Prob. and Parole (Pa. Cmwlth., No. 1074 C.D. 2014, filed June 9, 2015),
slip op. at 716 (where, on November 1, 2012, petitioner posted bail on new charges
and the Board lifted its detainer due to the expiration of petitioner’s maximum parole
expiration date, and petitioner was not incarcerated again until December 9, 2013,
when Board lodged its detainer, petitioner was not entitled to any credit for time
between November 1, 2012, and December 9, 2013, because he was not confined
during that time); cf. Gaito v. Pa. Bd. of Prob. and Parole, 412 A.2d 568, 571 (Pa.
1980) (holding that if a parolee “is being held in custody solely because of a detainer
lodged by the Board and has otherwise met the requirements for bail on the new
criminal charges, the time which he spent in custody shall be credited against his
original sentence.” However, if the parolee “remains incarcerated prior to trial
because he has failed to satisfy bail requirements on the new criminal charges, then
the time spent in custody shall be credited to his new sentence.”).17 Accordingly, the
Board correctly calculated Vann’s maximum sentence date.


       C.      Credit for Time Spent at Liberty on Parole
       Vann contends that the Board erroneously denied him credit for time spent in
good standing while at liberty on parole by taking away his accrued street time from

       16
           Soto is cited for its persuasive value in accordance with Section 414(a) of the
Commonwealth Court’s Internal Operating Procedures. 210 Pa. Code § 69.414(a).
        17
           Vann’s reliance on Rivenbark is misplaced. In Rivenbark, our Supreme Court held that
“a parolee may not be recommitted as a technical violator based upon an act constituting a new
crime of which he is convicted.” Rivenbark, 501 A.2d at 1114. Here, however, the basis for
Vann’s recomittal as a TPV was for leaving the district without the permission of parole
supervision staff, while his recomittal as a CPV was for his conviction, inter alia, for possession
with intent to deliver.


                                               13
January 17, 2013, through February 1, 2015. Vann argues that the limitations on a
parolee’s freedom are similar to those of an inmate. Therefore, it is only when an
inmate is a fugitive or a parolee has absconded that he should be considered not
serving his judicially imposed sentence so as to justify an extension of his sentence.
Vann asserts, however, that he was always under the supervision of the Board and
he never absconded. Thus, he was always serving his judicially imposed sentence,
and the Board had no legal basis for extending that sentence. Vann argues that while
Section 6138(a)(2) of the Prisons and Parole Code prohibits a recommitted parolee
from receiving “credit for the time at liberty on parole,” 61 Pa. C.S. § 6138(a)(2),
the term credit should not be interpreted to mean the same as permitting the Board
to extend a parolee’s maximum sentence date. Vann suggests that this Court should
adopt the following new rule:

      [A]s long as a parolee has more time left on his sentence than the
      maximum the appropriate presumptive recommitment range would fall
      into, and, the new crime which forms the basis of the violation does not
      fall into any of the excluded categories under [Section] 6138 [of the
      Prisons and Parole Code], and/or he has not absconded and been
      declared delinquent, his maximum date should not be extended.

(Vann’s Br. at 33.)
      Vann also argues that the Board did not sufficiently articulate its rationale for
denying him credit for time spent at liberty on parole, contrary to our Supreme
Court’s holding in Pittman v. Pennsylvania Board of Probation and Parole, 159
A.3d 466 (Pa. 2017). The Board’s references to a prior history of supervision
failures and unresolved drug and alcohol issues do not fit within one of the categories
that automatically disqualifies a parolee from receiving a credit for time spent at
liberty; thus, the Board had to provide some rationalization for the exercise of its
discretion denying a credit, which it did not do with any specificity. Vann maintains


                                          14
that the Board merely invoked “vague unspecific buzz words” that left him and his
attorney with “no idea what specific acts [were] being alluded to by the Board.”
(Vann’s Br. at 40.) Therefore, Vann argues, this matter should be remanded to the
Board for it to consider whether he should be given credit for time spent at liberty
on parole.
      The Board responds that under Section 6138(a)(2.1) of the Prisons and Parole
Code it was within its discretion to deny credit to Vann for time at liberty on parole.
The only way for the Board to deny Vann credit was to change his maximum
sentence date, which Section 6138(a)(2.1) and Commonwealth case law authorize
the Board to do.
      Further, the Board argues, it sufficiently articulated its rationale for denying
Vann credit for time at liberty on parole, noting his prior history of supervision
failures and unresolved drug and alcohol issues, both of which reasons have record
support. The Board asserts that this Court has already held in two unreported
opinions that reasons, such as the ones provided to Vann, are sufficient. (Board’s
Br. at 18-19 (citing Seward v. Pa. Bd. of Prob. and Parole (Pa. Cmwlth., No. 199
C.D. 2016, filed Mar. 17, 2017); Cooper v. Pa. Bd. of Prob. and Parole (Pa.
Cmwlth., No. 778 C.D. 2015, filed Aug. 16, 2016)).)
      Section 6138(a)(2) of the Prisons and Parole Code provides that if the Board
orders a CPV recommitted, “the parolee shall be reentered to serve the remainder of
the term which the parolee would have been compelled to serve had the parole not
been granted and, except as provided under paragraph (2.1), shall be given no credit
for the time at liberty on parole.” 61 Pa. C.S. § 6138(a)(2).
      The plain language of Section 6138(a)(2) gives the Board “the power to
recommit a [CPV] to serve the balance of the court-imposed maximum sentence if



                                          15
the new crime was committed by the parolee before the expiration of the maximum
sentence originally imposed.” Knisley v. Pa. Bd. of Prob. and Parole, 362 A.2d
1146, 1148 (Pa. Cmwlth. 1976.)18 Thus, “when a parolee is recommitted due to
criminal conviction, his maximum sentence date may be extended to account for all
street-time, regardless of good or delinquent standing.” Richards v. Pa. Bd. of Prob.
and Parole, 20 A.3d 596, 599 (Pa. Cmwlth. 2011) (en banc) (emphasis added).
Consequently, contrary to Vann’s contention, the Board did not extend his judicially
imposed sentence. Rather, the Board merely determined, consistent with Section
6138(a)(2), that Vann forfeited the time he spent at liberty on parole as a result of
his new criminal convictions, recalculated a new maximum date for the judicially
imposed sentence based on his not serving that sentence during the forfeited time
period, and determined how much of that original sentence Vann had to serve before
being eligible for reparole, i.e., backtime. See Martin v. Pa. Bd. of Prob. and Parole,
840 A.2d 299, 303 (Pa. 2003) (explaining the difference between a judicially
imposed sentence and backtime).
       As for whether the Board sufficiently articulated its rationale for refusing, in
the exercise of its discretion, to award Vann credit for time at liberty on parole,
Section 6138(a)(2.1) of the Prisons and Parole Code provides the Board with
discretion to award a credit towards a CPV’s maximum term expiration date for time
spent at liberty on parole, except where the parolee falls within one of three
disqualifying categories of CPVs, none of which apply here.19 In Pittman, the Board

       18
          Knisley involved the application of Section 21.1a of what was commonly known as the
Parole Act, Act of August 6, 1941, P.L. 861, as amended, added by Section 5 of the Act of August
24, 1951, P.L. 1401, formerly 61 P.S. § 331.21a(a), repealed by the Act of August 11, 2009, P.L.
147. Section 6138(a)(2) similarly tracks the language of Section 21.1a.
       19
          Specifically, Section 6138(a)(2.1) provides as follows:




                                              16
refused to award a CPV credit for time spent at liberty on parole, with the Board
simply checking a “No” box on the CPV’s report form. 159 A.3d at 468. Thus,
there was no explanation from the Board for its decision not to award the CPV credit.
Our Supreme Court held that it was not enough for the Board simply to check a box,
rather, “the Board must articulate the basis for its decision to grant or deny a CPV
credit for time served at liberty on parole.” Id. at 474. The Supreme Court reasoned
that an explanation is required in order to facilitate appellate review, consistent with
the right of all persons under the Pennsylvania Constitution to a right of appeal from
a court of record, and with basic notions of due process. Id.
       Applying Pittman here, the Board sufficiently articulated its rationale for
refusing to award Vann credit for time at liberty on parole. The Board cited Vann’s
“prior history of supervision failures,” as well as “unresolved drug and alcohol
issues.” (Board Decision, July 19, 2017, C.R. at 163.) The Board’s rationale does
not, as Vann contends, leave him and counsel with “no idea what specific acts are
being alluded to by the Board.” (Vann’s Br. at 40.) In fact, Vann’s difficulty in
complying with supervision and remaining drug and alcohol free are documented in
the record. (Supervision History, C.R. at 110-11.); See Seward, slip op. at 8 (in


       The board may, in its discretion, award credit to a parolee recommitted under
       paragraph (2) for the time spent at liberty on parole, unless any of the following
       apply:

          (i) The crime committed during the period of parole or while delinquent on
          parole is a crime of violence as defined in 42 Pa.C.S. § 9714(g) (relating to
          sentences for second and subsequent offenses) or a crime requiring registration
          under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of sexual offenders).
          (ii) The parolee was recommitted under section 6143 (relating to early parole of
          inmates subject to Federal removal order).

61 Pa. C.S. § 6138(a)(2.1).



                                               17
granting counsel Anders20 relief and rejecting petitioner’s claim that the Board
abused its discretion in denying him credit for time spent at liberty on parole, this
Court noted that the Board went beyond just checking a “No” box, but articulated
that petitioner, inter alia, was not amenable to parole supervision); Cooper, slip op.
at 7 (holding that the Board sufficiently stated its reasons for not granting petitioner
credit for time at liberty on parole because, in addition to checking the “No” box,
the Board “explained that Petitioner had an extensive history of Retail Theft and
continue[d] to have drug and alcohol issues while on parole, despite efforts and
progressive sanctions”).21
       Accordingly, the Board properly extended Vann’s maximum sentence date
and sufficiently articulated its rationale for denying him credit for the time he spent
at liberty on parole.

III.   Conclusion
       For the foregoing reasons, we conclude that the Board properly calculated
Vann’s new maximum sentence release date for his original sentence. Therefore,
we affirm the Board’s decisions.




                                          _____________________________________
                                          RENÉE COHN JUBELIRER, Judge



       20
         Anders v. California, 386 U.S. 738 (1967).
       21
         Both Seward and Cooper were decided in between this Court’s decision in Pittman and
the Supreme Court’s reversal of our decision. Seward and Cooper are both cited for their
persuasive value in accordance with Section 414(a) of the Commonwealth Court’s Internal
Operating Procedures. 210 Pa. Code § 69.414(a).



                                            18
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael Vann,                            :
                         Petitioner      :
                                         :
                   v.                    :   No. 1067 C.D. 2017
                                         :
Pennsylvania Board of Probation          :
and Parole,                              :
                        Respondent       :


                                      ORDER


      NOW, April 10, 2018, the Decisions of the Pennsylvania Board of Probation
and Parole, mailed July 19, 2017, and July 20, 2017, at Parole No. 543GF, are hereby
AFFIRMED.




                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge